DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-10 are drawn to a system, which is within the four statutory categories (i.e. machine). Claims 11-20 are drawn to a method which is within the four statutory categories (i.e. process). 
Step 2A, Prong 1:
Claims 1, 11 and 20 recite: 
“generate treatment visualization data representing an orthodontic treatment plan for a patient's teeth, …; 
transmit the treatment visualization data to a treating professional computer or a patient computer prior to adjustment of the patient's teeth according to the treatment plan; 
receive modified treatment visualization data representing a modified orthodontic treatment plan from the treating professional computer or the patient computer, …; 
modify the orthodontic treatment plan at least in part of the received modified treatment visualization data to generate treatment plan;
transmit, at the request of a treating professional, a clinical check file comprising teeth movements for each stage of the modified treatment plan to a consulting professional for review by the consulting professional; 
process the modified treatment plan so as to generate fabrication instructions for fabricating one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan….
These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic server and generic computers does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Dependent claims also correspond to certain methods of organizing human activities, such as, claim 8 recites “performs office management operations in response to input from a treating professional computer”, claim 10 recites “transmits patient information to a second authorized treating professional computer for consultation in response to input from a first treating professional computer”, claim 12 recites “providing financing options for the patient using one or more financing partner computers”, claim 13 recites “offering an on-line shop geared to the patient's dental requirements”, claim 14 recites “providing office management utilities for a treating professional” and claim 19 recites “providing supplemental services to the patient, including teeth whitening services”. These limitations are directed to managing interactions between people, such as user following rules and instructions to perform each limitation.
Claims 2-7, 9, 15, 16, 17 and 18 are ultimately dependent from Claims 1, 11 and include all the limitations of Claims 1 and 11. Therefore, claims 2-7, 9, 15, 16, 17 and 18 recite the same abstract idea. Claims 2-7, 9, 15, 16, 17 and 18 describe further limitations regarding the basis for generating and transmitting treatment visualization data. These are all just further describing the abstract idea recited in claims 1 and 18, without adding significantly more.  
Therefore, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of a server comprising storage media, treating professional/patient computers, using the server to generate treatment visualization data, modify the orthodontic treatment plan based on the received modified treatment plan, processing the modified treatment plan to generate fabrication instructions and transmitting the fabrication instruction to a fabrication machine. 
The current specification describes the server and the medical professional/patient computers in par. 40-42:
“[0040] Through the network 102, the patient computers 104-105 can access a health server, for example a dental server 106 that houses dental information. The dental server 106 serves a web site, a portal, a vortal (vertical portal), or a content site for providing dental-related information to interested parties such as dental patients, dentists, orthodontists, and others. When sensitive information is communicated through the dental server 106, such information may be securely encrypted using Secure Socket Layer ("SSL") technology throughout the transaction. The server 106 can be a stand-alone computer or can be a server farm that can distribute processing and communication activity across a computer network so that no single device is overwhelmed. During load balancing, if one server is swamped with requests, excess requests are forwarded to another server with more capacity. 
[0041] The network 102 connects the dental server 106 to one or more treating professional workstations 108-109. The workstations 108-109 allow treating professionals access to a plethora of services provided by the dental server 106 such as patient treatment and office management, among others. The dental server 106 stores information associated with patient history on-line in a secure manner and also provides the treating professional a comprehensive view of the patient's treatment history at any time using a suitable browser, eliminating the need to pull treatment files or charts or to search for misfiled or lost charts. The dental server 106 also provides treating professionals with tools to analyze patient data, for example, tools to reconstruct a 3D model or rendering of the patient's teeth. For example, using the browser, the treating professional can request the dental server 106 to animate the progress of the treatment plan. When the treating professional arrives at a prescription or other final designation or diagnosis, the treatment prescription is used to automatically generate appliances, as described in more detail below. Further, in addition to aiding treating professionals in treating patients, the software allows the treating professional to perform office management, purchasing and other logistical operations using the browser and the dental server 106. 
[0042] In addition to communicating with patients and treating professionals, the dental server 106 can communicate with one or more partners 110 using the network 102. The partners 110, can be product suppliers, service providers, or any suitable commercial entities.”.
The server and the computers in claim steps are recited at a high-level of generality (i.e., as a generic server performing a generic computer function of generating treatment data based on a orthodontic treatment plan) such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 1, 11 and 20 recite “fabricate the one or more orthodontic appliances with the fabrication machine according to the modified treatment plan”, and this limitation correspond to insignificant application (see MPEP 2106.05(g)). 
Additionally, claims recite other additional limitations beyond abstract idea, including functions such as receiving and transmitting data, and these activities are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform generating treatment data, modifying the treatment plan based on the received treatment data and receiving/transmitting data steps amounts to no more than mere instructions to apply the exception using a generic computer component. The server and also the medical professional/patient computers described in the current specification as generic computing devices (i.e., as performing generic computer functions) and therefore they do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The feature of “generating the treatment visualization data comprising one or more manipulable 3-D models configured to be displayed in a web browser and is configured to allow a user to modify a position of at least one tooth” is found to be a well-understood, routine, conventional computer function as evidence by Chishti. In particular, Chishti discloses “The viewer program allows the clinician to alter the rendered image by manipulating the image graphically. For example, the clinician can reposition an individual tooth by using a mouse to click and drag or rotate the tooth to a desired position.” in col. 18, lines 49-67.
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered. Applicant’s arguments will be addressed below in the order in which they appear.
The 35 USC 103 rejection of the claims has been withdrawn in light of the amendments.
Arguments about 35 USC 101 rejection:
Argument 1: Step 2A: Applicant argues that claim steps "receive modified treatment visualization data, wherein the modified treatment visualization data comprises a modified tooth position ... modify the orthodontic treatment plan based at least in part on the received modified treatment visualization data to generate a modified treatment plan ... process the modified treatment plan so as to generate fabrication instructions for fabricating one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan." Are not directed to certain methods of organizing human activity. 
In response, Examiner submits that claim limitations of:  
“generate treatment visualization data representing an orthodontic treatment plan for a patient's teeth, …; 
transmit the treatment visualization data to a treating professional computer or a patient computer prior to adjustment of the patient's teeth according to the treatment plan; 
receive modified treatment visualization data representing a modified orthodontic treatment plan from the treating professional computer or the patient computer, …; 
modifying the orthodontic treatment plan based at least in part on the received modified treatment visualization data to generate a modified treatment plan; 
transmit, at the request of a treating professional, a clinical check file comprising teeth movements for each stage of the modified treatment plan to a consulting professional for review by the consulting professional; 
process the modified treatment visualization plan so as to generate fabrication instructions for fabricating one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan;
transmit the fabrication instructions to a fabrication machine configured to fabricate the one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan” 
correspond to certain methods of organizing human activity. That is, these limitations correspond to method of managing interactions between people, such as a user following rules and instructions in order to generating a treatment visualization plan for the patient based on the data received form the dental scanner. 
The additional elements of “a server comprising storage media, treating professional/patient computers, using the server to generate, transmit treatment visualization data, receive modified treatment data, modify the orthodontic plan…, process the treatment data to generate fabrication instructions and transmit the fabrication instruction to a fabrication machine” are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The claim limitations of “fabricate the one or more orthodontic appliances with the fabrication machine according to the modified treatment plan” correspond to insignificant application (see MPEP 2106.05(g)) (also, see the rejection above). 
The additional elements corresponding hardware/software elements and insignificant extra solution activity are not part of the abstract idea and they have been analyzed under Step 2A, Prong one based on MPEP 2106.04(d). 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and 
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Argument 2: Step 2B: Applicant argues that the current claims recite additional elements that amount to significantly more, for example, "receive modified treatment visualization data, wherein the modified treatment visualization data comprises a modified tooth position ... modify the orthodontic treatment plan based at least in part on the received modified treatment visualization data to generate a modified treatment plan ... process the modified treatment plan so as to generate fabrication instructions for fabricating one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan.". Applicant argues that the recited subject matter provides a technical improvement over systems and methods that are not performed as recited in independent claims. In response, Examiner submits that under current Office guidelines, patentability with respect to 35 U.S.C. 101 is not evaluated through the lens of 35 U.S.C. 103(a). Although novelty and non-obviousness may provide a useful clue in identifying limitations that are not conventional or routine in the field (79 Fed. Reg. 74624), claims that overcome rejections under 35 U.S.C. 102 or 103 are not necessarily statutory in nature. As a result, Applicant's argument is not persuasive.
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626